     Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 1 of 20 PageID #:185




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CUSTOM CLASSIC AUTOMOBILES &
 COLLISION REPAIR, INC.,

               Plaintiff,
                                                    No. 20 CV 5079
          v.
                                                    Judge Manish S. Shah
 AXALTA COATING SYSTEMS, LLC,
 STANDOX NORTH AMERICA INC., and
 LINDA WILLIAMS,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       Axalta Coating Systems, LLC, makes coating and refinishing products for

vehicles. Together with its employee, Linda Williams, Axalta promised to pay Custom

Classic Automobiles & Collision Repair, Inc. for transporting and repairing a car with

a defective paint job. But they failed to pay. Custom Classic sued them in state court,

alleging breach of contract, breach of express warranty, fraud, and violations of the

Illinois Consumer Fraud and Deceptive Business Practices Act. Axalta removed the

case to federal court and moved to transfer or dismiss the case. Custom Classic moved

to remand. For the reasons set forth below, the motion to remand and motion to

transfer are denied, and the motion to dismiss is granted in part, denied in part.

I.     Legal Standard

       A defendant can remove a lawsuit filed in state court to federal court if the

federal court has original jurisdiction over the dispute. 28 U.S.C. § 1441(a). Federal

district courts have original jurisdiction over civil actions where the amount in
    Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 2 of 20 PageID #:186




controversy exceeds $75,000 and the parties are citizens of different states. 28 U.S.C.

§ 1332(a). Under the fraudulent joinder doctrine, a district court may dismiss non-

diverse defendants if the plaintiff has no chance of success against them and retain

jurisdiction over a case. Morris v. Nuzzo, 718 F.3d 660, 666 (7th Cir. 2013). To remove

a case based on fraudulent joinder, a defendant has the “heavy” burden of proving

that, after the court resolves all issues of law and fact in the plaintiff’s favor, there is

no possibility that the plaintiff can establish a cause of action against the non-diverse

defendant in state court. Id. 1; see also Doe v. Allied-Signal, Inc., 985 F.2d 908, 911

(7th Cir. 1993) (courts should interpret the removal statute, 28 U.S.C. § 1441,

narrowly and resolve doubts in favor of the states). The court must examine the

allegations in the plaintiff’s complaint at the time of removal. See In re Burlington

Northern Santa Fe Ry. Co., 606 F.3d 379, 380–81 (7th Cir. 2010). If the non-diverse

defendant is not dismissed, the federal court does not have jurisdiction and must

remand the case back to state court. See Morris, 718 F.3d at 666.

       A district court may transfer a civil action to another district or division “[f]or

the convenience of parties and witnesses, in the interest of justice.” 28 U.S.C.

§ 1404(a). A district court has broad discretion to assess all the relevant factors, like

distance to the forum and judicial economy, on a case by case basis. See Research

Automation, Inc. v. Schrader-Bridgeport Intern., Inc., 626 F.3d 973, 977–78 (7th Cir.




1 “Some courts, including district courts within this circuit, have suggested that the burden
is even more favorable to the plaintiff than the standard that applies to a motion to dismiss
under Federal Rule of Civil Procedure 12(b)(6).” Schur v. L.A. Weight Loss Centers, Inc., 577
F.3d 752, 764 (7th Cir. 2009).

                                             2
      Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 3 of 20 PageID #:187




2010). I assume the truth of the allegations in the plaintiff’s complaint unless

contradicted by the defendant’s affidavits and may consider supplemental

evidentiary materials and additional facts set forth in the briefs. See Deb v. SIRVA,

Inc., 832 F.3d 800, 808–09 (7th Cir. 2016) (Unlike Federal Rule of Civil Procedure

12(b)(6), “Rule 12(b)(3) is a somewhat unique context of dismissal in that a court may

look beyond the mere allegations of a complaint, and need not view the allegations of

the complaint as the exclusive basis for its decision.”).

        To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6),

a complaint must contain a short and plain statement that plausibly suggests the

violation of a legal right. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S.

544, 556–58 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 677–80 (2009). I accept the

plaintiff’s factual allegations as true and draw all reasonable inferences in its favor.

Iqbal at 678–79. I do not accept allegations that are unsupported, conclusory, or legal

conclusions. Id. I may consider documents attached to the complaint and documents

that are referenced in and central to its claims. Reed v. Palmer, 906 F.3d 540, 548

(7th Cir. 2018).

II.     Facts

        Axalta Coating Systems, LLC, filed a lawsuit in the Eastern District of

Pennsylvania alleging that Custom Classic Automobiles & Collision Repair, Inc.

breached an exclusive requirements contract when it switched to a competitor’s paint




                                            3
    Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 4 of 20 PageID #:188




product. [7-1] at 3, 10–18; [7-3] at 2. 2 Among its “miscellaneous” terms, the contract

stated:

      The Master Agreement and each Incentive Agreement shall be governed by,
      and construed and enforced in accordance with, the laws of the Commonwealth
      of Pennsylvania without regard to its conflict of laws rules that would require
      the application of the laws of any other jurisdiction. Each party consents and
      submits to the exclusive jurisdiction of, and service of process by, the United
      States District Court for the Eastern District of Pennsylvania and the state
      courts of Pennsylvania.

[7-1] at 12. Custom Classic made an offer of judgment, which Axalta accepted. [7-3]

at 2. Three days later, Custom Classic filed this lawsuit in Illinois state court against

Axalta, Standox North America, Inc., and Linda Williams. [1-1] at 3.

      According to the complaint, Custom Classic used Standox paint on a 1970

Chevrolet Camaro. [1-1] at 6, ¶ 8. Standox provided a lifetime warranty for the

paintwork. [1-1] at 6, ¶ 8. Under the warranty, a Standox technician needed to inspect

any defect, and the Standox-authorized body shop that performed the original work

had to repair it. [1-1] at 6, ¶ 8. If the consumer had moved away, the vehicle could be

taken to any Standox-authorized body shop. [1-1] at 7, ¶ 8. The body shop would

contact Standox to settle the car owner’s claim. [1-1] at 7, ¶ 8.

      Years after the paint job, the paint on the Camaro blistered and peeled. [1-1]

at 7, ¶¶ 9–10. Custom Classic called Williams, its longtime representative for

automobile paint products, about the defect. [1-1] at 6–7, ¶¶ 4, 10. Williams worked




2Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are from the CM/ECF header placed at the top of documents.

                                           4
    Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 5 of 20 PageID #:189




for Axalta, which owns Standox. [1-1] at 7, ¶ 10. 3 Because the car had moved from

Illinois to Florida, an Axalta representative in Florida inspected the car, obtained

samples from the defective product, and found that every panel had blistering except

one door. [1-1] at 7, ¶ 11. The representative asked Williams for instructions about

how to proceed. [1-1] at 7, ¶ 11. An Axalta representative told Custom Classic’s

customer to take the Camaro to a repair shop in Florida pursuant to the warranty.

[1-1] at 7, ¶ 12. After the customer could not find an authorized body shop, an Axalta

representative told the customer and Custom Classic to transport the car to Custom

Classic’s shop in Illinois for repair. [1-1] at 7, ¶ 13. Williams met with Custom

Classic’s owner in Illinois and said that Axalta would compensate Custom Classic for

repairing the defect, saying that Axalta would “take care” of the situation. [1-1] at 8,

¶ 14. Custom Classic transported the Camaro to its body shop in Illinois and began

repairs. [1-1] at 8, ¶¶ 15–16. An Axalta representative visited to obtain more samples

of the defective product. [1-1] at 8, ¶ 16. Custom Classic reconfirmed with its

customer the representations made by Williams and Axalta that they “are paying to

skim coat the whole body, prep, prime, prep, and paint” the Camaro. [1-1] at 8, ¶ 17.

An Axalta representative also said Axalta would pay the cost of transportation. [1-1]


3 The complaint does not allege the exact relationship between Axalta and Standox. Axalta’s
removal notice states Standox ceased to exist as a corporate entity in 2003. [1] ¶ 11. The
briefs and supplemental exhibits (undisputed by the parties) indicate that Standox merged
into DuPont Performance Coatings, which was renamed Axalta Coating Systems. [6] at 8,
n.1; [16] at 4, n.1; [17-1]; [17-2] at 5. In a recent SEC filing, Axalta stated it has a “large color
library and several well-known, long-standing premium brands, including … Standox.”
Axalta Coating Systems Ltd., Annual Report (Form 10-K) (Feb. 19, 2020); see Hennessy v.
Penril Datacomm Networks, Inc., 69 F.3d 1344, 1354 (7th Cir. 1995) (judicial notice of SEC
filings may be appropriate when the fact in question is undisputed). The Clerk is directed to
terminate Standox North America, Inc. as a party to the case.

                                                 5
    Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 6 of 20 PageID #:190




at 8, ¶ 13. Custom Classic alleges that Williams and Axalta made the same or similar

promises about repairing defective Standox products on other automobiles in the past

and had compensated Custom Classic for these repairs. [1-1] at 11, ¶ 35.

       Custom Classic spent $45,445.77 transporting and repairing the Camaro. [1-

1] at 8, ¶¶ 15–16, 18–19. After Custom Classic sent the invoice to an Axalta

representative, Axalta and Williams refused to pay. [1-1] at 9, ¶ 20. Axalta first

claimed    that   Williams’s     statements    about    compensation      may    have    been

unauthorized. [1-1] at 9, ¶ 21. Axalta then claimed Williams’s representations were

untrue and that the company never agreed to compensate Custom Classic for the

repair work. [1-1] at 9, ¶ 22.

       Custom Classic filed this lawsuit in state court for breach of contract, breach

of express warranty, fraudulent misrepresentation, and violating the Illinois

Consumer Fraud and Deceptive Business Practices Act. [1-1] at 9–13. Axalta removed

the case to federal court. [1]. Axalta’s sole member is Axalta Coating Systems U.S.

Holdings, Inc., which is a citizen of Delaware and Pennsylvania. [1-1] at 5, ¶ 2; [1]

¶ 10. Williams is a resident of Illinois. [1-1] at 6, ¶ 4; [1] ¶ 12. 4 Custom Classic is a

citizen of Illinois. [1-1] at 6, ¶ 5; [1] ¶ 9. Axalta then filed a motion to transfer or

dismiss the complaint, [5], and Williams filed a motion to join. [14]. Custom Classic

filed a motion to remand. [15].




4 Domicile, not residence, determines an individual’s citizenship for purposes of jurisdiction.
Myrick v. WellPoint, Inc., 764 F.3d 662, 664 (7th Cir. 2014). Because the failure to properly
allege Williams’s citizenship would defeat jurisdiction, Axalta’s fraudulent-joinder argument
is amenable to resolution even though Williams’s domicile is not alleged.

                                              6
    Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 7 of 20 PageID #:191




III.   Analysis

       Axalta argues that its motion to transfer should be resolved first. However, it

is not in the interest of convenience, fairness, or judicial economy to transfer a case

that should not be in federal court. See Sinochem Intern. Co. Ltd. v. Malaysia Intern.

Shipping Corp., 549 U.S. 422, 431–32 (2007) (there is no mandatory sequencing of

non-merits issues). I address removal first.

       A.      Removal and Motion to Remand

       Williams is not alleged to be a citizen of a different state than Custom Classic,

but her citizenship can be disregarded (and removal was proper) if there is no

reasonable possibility that Custom Classic could prevail against her in state court.

See Morris, 718 F.3d at 666. The analysis is limited to the allegations in the complaint

filed in state court. See Poulos v. Naas Foods, Inc., 959 F.2d 69, 74 (7th Cir. 1992)

(analyzing fraudulent joinder based on the allegations in the original complaint,

irrespective of whether the defects were curable).

       Under Illinois law, an agent cannot be liable to a third party, even when the

agent exceeds her actual authority, if the agent had apparent authority from the

principal to enter into a contract. See Joe & Dan Intern. Corp. v. U.S. Fidelity & Guar.

Co., 178 Ill.App.3d 741, 747 (1st Dist. 1988) (describing principles of agency law when

the principal is fully or partially disclosed); see also Evanston Ins. Co. v. Riseborough,

2014 IL 114271, ¶ 38 (discussing warranty of authority). 5 Custom Classic alleges


5A federal court sitting in diversity applies the choice-of-law rules of the state in which it sits
to determine what substantive law applies. Gunn v. Continental Casualty Company, 968 F.3d
802, 808 (7th Cir. 2020). Illinois courts apply Illinois law unless a difference in law affects
the outcome of the case or the parties agree that forum law does not
                                                7
    Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 8 of 20 PageID #:192




Williams may have exceeded her actual authority. [1-1] at 9, ¶¶ 21–22. 6 Nevertheless,

Custom Classic knew Williams worked as an agent on behalf of Axalta; had a

longstanding business relationship with Williams for automobile paint products; and

had worked with Williams on repairing Standox defects on other automobiles. [1-1]

at 6–7, 11, ¶¶ 4, 10, 35. Thus, Custom Classic cannot show Williams lacked apparent

authority for the promises she made about the Camaro. See Patrick Engineering, Inc.

v. City of Naperville, 2012 IL 113148, ¶ 34 (apparent authority exists when a

reasonably prudent person, exercising diligence and discretion, in view of the

principal’s conduct, would naturally suppose the agent to possess such authority)

(citation and quotation omitted). Based on Williams’s status as an apparent agent of

Axalta, Custom Classic has no chance of success against her on its breach of contract

claim. 7


apply. Id. (citing Bridgeview Health Care Center, Ltd. v. State Farm Fire & Cas. Co., 2014 IL
116389, ¶ 14 and Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill.2d 325,
351 (2002)). Here, the parties assume Illinois law governs all of their claims. See also Orgone
Capital III, LLC v. Daubenspeck, 912 F.3d 1039, 1044 (7th Cir. 2019) (“choice of law issues
may be waived or forfeited by declining to assert them in litigation.”).
6Custom Classic may plead theories in the alternative. Fed. R. Civ. P. 8(d)(2). Axalta’s factual
concession—that Williams was acting within the scope of her employment—is for a later
stage in the case.
7 Williams’s contract defense based on agency law is unique to her. Axalta cannot assert it.
Consequently, the common defense doctrine does not apply. The common defense doctrine is
an exception to the fraudulent joinder rule and bars federal jurisdiction. The district court
must remand the case to state court if assessing the non-diverse defendant’s chances of
success forecloses all of the diverse defendants’ claims, because such an analysis amounts to
a judgment on the merits of the entire case. See Walton v. Bayer Corp., 643 F.3d 994, 1001
(7th Cir. 2011) (citing cases where the common defense doctrine only applied when the non-
diverse defendant’s claim effectively decided the entire case against the diverse defendants);
see also Tile Unlimited, Inc. v. Blanke Corp., 788 F.Supp.2d 734, 742 (N.D.Ill. 2011)
(reviewing appellate case law and concluding that the common defense doctrine does not
apply when the plaintiff’s claims against the non-diverse and diverse defendants are based,
at least in part, on distinct theories of recovery).

                                               8
    Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 9 of 20 PageID #:193




       Custom Classic’s breach of warranty claim against Williams also fails based

on Williams’s alleged role. Under Illinois law, a party without a warranty assignment

must be in privity of contract to enforce an express warranty alleging economic loss.

Collins Co., Ltd. v. Carboline Co., 125 Ill.2d 498, 511 (Ill. 1988) (privity requires a

contractual relationship, like a valid assignment of the contract); see also Collins Co.,

Ltd. v. Carboline Co., 837 F.2d 299 (7th Cir. 1988) (certifying question about the

privity requirement for express warranties to the Illinois Supreme Court). Because

Custom Classic alleges that Williams acted as its longstanding agent for Axalta paint

products, [1-1] at 6–7, 11, ¶¶ 4, 10, 35, it is not reasonable to infer Williams personally

assumed the obligations for the Standox lifetime warranty. Custom Classic cannot

prevail on a breach of express warranty claim against Williams. 8

       To state a claim for fraudulent misrepresentation, a plaintiff must allege: 1) a

false statement of material fact; 2) known or believed to be false by the person making

it; 3) an intent to induce the plaintiff to act; 4) action by the plaintiff in justifiable

reliance on the truth of the statement; and 5) damage to the plaintiff resulting from

such reliance. Newman v. Metropolitan Life Insurance Company, 885 F.3d 992, 1003




8 Generally, a district court exercising diversity jurisdiction must apply state substantive law
and federal procedural law. Erie R.R. v. Tompkins, 304 U.S. 64 (1938). However, under the
theory of fraudulent joinder, a court must determine whether a plaintiff can establish a cause
of action against the non-diverse defendant in state court. Morris v. Nuzzo, 718 F.3d 660, 666
(7th Cir. 2013) (emphasis added). The Seventh Circuit has not expressly stated whether a
federal or state pleading standard applies when evaluating claims based on fraudulent
joinder. See footnote 10, below. Illinois requires fact pleading, a more rigorous standard than
federal notice pleading. Windy City Metal Fabricators & Supply, Inc. v. CIT Technology
Financing Services, Inc., 536 F.3d 663, 670 (7th Cir. 2008). Custom Classic’s contract claims
have no chance of success under either pleading standard.

                                               9
     Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 10 of 20 PageID #:194




(7th Cir. 2018) (citing Doe v. Dilling, 228 Ill.2d 324, 342–43 (2008)). 9 The false

statement must concern a present or past fact, not future conduct or intent. Wigod v.

Wells Fargo Bank, N.A., 673 F.3d 547, 570 (7th Cir. 2012) (promissory fraud is

generally not actionable in Illinois) (citing Seventh Circuit and Illinois cases).

However, an exception exists where the misrepresentations are part of a “scheme to

defraud.” HPI Health Care Services, Inc. v. Mt. Vernon Hospital, Inc., 131 Ill.2d 145,

168 (1989). While the distinction between promissory fraud and a scheme of

promissory fraud is “elusive,” a scheme occurs when the fraud is particularly

egregious or embedded in a larger pattern of deception. Desnick v. American

Broadcasting Companies, Inc., 44 F.3d 1345, 1354 (7th Cir. 1995) (interpreting

Illinois cases). 10

        Williams’s statements that Custom Classic would pay for the repair, [1-1] at 8,

¶ 14, was a promise to pay in the future and is not actionable under Illinois law. See

Zarins v. Bob Rohrman Auto Group, 2013 IL App (1st) 113798-U, ¶ 63 (holding a

warranty to pay for costs in the future amounted to non-actionable promissory fraud)


9Custom Classic can bring a common law tort claim under Illinois law against both Axalta
and Williams. See Schur v. L.A. Weight Loss Centers, Inc., 577 F.3d 752, 765 (7th Cir. 2009)
(whether the employer is held vicariously liable for the agent’s conduct does not affect the
agent’s independent tort liability) (citing Illinois cases).
10In In Re Yasmin and Yaz (Drospirenone) Marketing, Sales Practices and Products Liability
Litigation, the district court cited both federal and Illinois standards for pleading fraud. 692
F.Supp.2d 1025, 1038 (S.D.Ill.2010), aff’d Walton v. Bayer Corp., 643 F.3d 994, 1001 (7th Cir.
2011). Under the federal pleading standard, a complaint must allege “with particularity the
circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). Under Illinois law, fraud
claims must be pleaded with sufficient specificity, particularity, and certainty, including
identifying the who, what, and when of the fraud. Bd. Of Educ. v. A C & S, Inc., 131 Ill.2d
428, 457 (1989). Because the standards are similar, there is no difference in the outcome of
the fraudulent joinder analysis for Custom Classic’s two fraud claims, regardless of whether
the federal or state pleading standard applies.

                                              10
     Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 11 of 20 PageID #:195




(citing Miller v. Sutliff, 241 Ill. 521 (1909)). Even assuming Williams said the

defendants “are paying” for the repairs, Custom Classic understood her statement as

a promise to pay in the future, since Custom Classic did not expect payment until

months later, after it submitted an invoice. [1-1] at 8, ¶ 17. 11 Custom Classic also fails

to allege that Williams knew or believed the statements she made were false. Axalta’s

knowledge that Williams’s statements may not have been authorized or true, [1-1] at

9, ¶¶ 21–22, does not permit a reasonable inference about Williams’s state of mind.

See Gerill Corp. v. Jack L. Hargrove Builders, Inc., 128 Ill.2d 179, 193 (1989) (the

defendant must have knowingly made a false statement or a statement with reckless

disregard for its truth or falsity). To the extent Custom Classic attempts to allege a

“scheme to defraud,” its one allegation that Williams made the same or similar

promises in the past fails to establish a pattern of fraud (with particularity) because

Custom Classic was compensated in those instances—no fraud occurred. [1-1] at 11,

¶ 35. Based on the allegations in the complaint, there is no reasonable possibility that

Custom Classic could prevail against Williams on its claim of common law fraud.




11 Axalta attributes only two statements to Williams—the phrases Custom Classic quoted
Williams as saying. [1-1] at 8, ¶ 14. But Custom Classic is not required to allege verbatim
quotations to state a claim against Williams. Custom Classic’s complaint states Williams
“explicitly represented that Axalta and/or Standox would compensate Custom Classic for
repairing the defective Standox product.” [1-1] at 8, ¶ 14. The complaint also permits a
reasonable inference that Williams—not the customer—said Axalta “are paying to skim coat
the whole body, prep, prime, prep, and paint.” [1-1] at 8, ¶ 17. At this stage in the pleadings,
all issues of law and fact must be resolved in Custom Classic’s favor. See Morris v. Nuzzo,
718 F.3d 660, 666 (7th Cir. 2013). Nevertheless, these allegations are promises of future
payment and therefore not fraudulent.

                                              11
     Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 12 of 20 PageID #:196




        Custom Classic’s claim against Williams under the Illinois Consumer Fraud

and Deceptive Business Practices Act fails for a different reason. 12 Under the Act, a

plaintiff must show 1) a deceptive act or practice by the defendant; 2) the defendant’s

intent that the plaintiff rely on the deception; 3) the deception occurred in the course

of trade or commerce; and 4) the consumer fraud proximately caused actual damage

to the plaintiff. Avery v. State Farm Mut. Auto. Ins. Co., 216 Ill.2d 100, 180 (2005). “A

breach of contractual promise, without more, is not actionable” under the Act. Id. at

169. The deceptive act or practice must involve “more than the mere fact that a

defendant promised something and then failed to do it. That type of

‘misrepresentation’ occurs every time a defendant breaches a contract.” Id. (citations

and quotations omitted). Here, Custom Classic alleges that the fraud was “making

knowingly false and fraudulent representations to Custom Classic,” specifically that

the “[d]efendants would compensate Custom Classic for costs incurred” for the

transportation and repair of the Camaro. [1-1] at 11–12, ¶¶ 34, 39. These allegations,

at most, only establish that Williams “promised something and then failed to do it.”

Greenberger v. GEICO General Ins. Co., 631 F.3d 392, 399 (7th Cir. 2011) (holding

that allegations of false promises to restore vehicles and omissions about those

promises were “nothing more than restatements of the claimed breach of contract,

albeit using the language of fraud.”). Because Custom Classic fails to allege a



12Custom Classic may sue Williams under the Act. See Garcia v. Overland Bond & Inv. Co.,
282 Ill.App.3d 486, 496 (1st Dist. 1996) (“Section 10(a) of the Consumer Fraud Act states that
those damaged by violations of the Act may sue ‘any person’ who violates the Act. Section 1(c)
of the Act includes corporations and the salesmen and employees who work for these
corporations within the definition of the term ‘person.’”).

                                             12
     Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 13 of 20 PageID #:197




deceptive act or practice distinct from its breach of contract claims, Custom Classic

has no chance of success against Williams under the Act. 13

        Based on Custom Classic’s complaint at the time of removal, there is no

possibility that Custom Classic can establish a cause of action against Williams. She

was fraudulently joined. 14 Williams is disregarded for jurisdictional purposes and

dismissed without prejudice. 15

        B.    Motion to Transfer

        Axalta argues that the forum selection clause in the 2014 exclusive

requirements contract, [7-1] at 12, requires transferring this case to the Eastern

District of Pennsylvania. I interpret the forum selection clause under “the law

designated in the [contract’s] choice of law clause.” Jackson v. Payday Fin., LLC, 764

F.3d 765, 775 (7th Cir. 2014); see also Abbott Labs. v. Takeda Pharm. Co., 476 F.3d

421, 423 (7th Cir. 2007). The 2014 contract contained a Pennsylvania choice of law




13Because Custom Classic’s claim fails as alleged, I do not reach the parties’ other arguments
under the Act.
14Because Williams was fraudulently joined, her consent was not required for removal. See
Northern Illinois Gas Co. v. Airco Indus. Gases, A Division of Airco, Inc., 676 F.2d 270, 272
(7th Cir. 1982) (nominal parties are disregarded for removal purposes and need not join in
the petition).
15 While fraudulent joinder can be grounds for dismissing a non-diverse defendant with
prejudice, see Walton v. Bayer Corp., 643 F.3d 994, 1001 (7th Cir. 2011), there is no bright-
line rule about whether fraudulently joined defendants should be dismissed with or without
prejudice. Compare Henneberger v. Ticom Geomatics, Inc., 2016 WL 9663264, at *3 (S.D.Ill.
2016) (dismissing claims against fraudulently joined defendant without prejudice), with
Sagez v. Columbus McKinnon Corporation, 2015 WL 13836836, at *4 (S.D.Ill. 2015)
(dismissing claim against fraudulently joined defendant with prejudice). Ordinarily, courts
in this circuit dismiss defendants without prejudice once before dismissing them with
prejudice and here there is no reason to stray from that practice.

                                             13
     Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 14 of 20 PageID #:198




provision, [7-1] at 12, so Pennsylvania law governs the forum selection clause and

whether it applies to this dispute.

        Under Pennsylvania law, the scope of a forum selection clause is a matter of

contract interpretation. See Morgan Trailer Mfg. Co. v. Hydraroll, Ltd., 2000 PA

Super 228, ¶¶ 11–13. 16 The 2014 contract between Axalta and Custom Classic said:

“[e]ach party consents and submits to the exclusive jurisdiction of, and service of

process by, the United States District Court for the Eastern District of Pennsylvania

and the state courts of Pennsylvania.” [7-1] at 12. Axalta argues this sentence means

Custom Classic agreed to litigate any issue in Pennsylvania, regardless of whether it

pertained to the contract. But the sentence is in a paragraph that repeatedly refers

to the Master Agreement; the surrounding text suggests that the forum selection

clause relates to disputes arising out of the contract. Axalta fails to cite a single

Pennsylvania case that interprets a forum selection clause to apply to matters outside

the scope of the agreement. See Morgan Trailer Mfg. Co., 2000 PA Super 228, ¶¶ 11–

13 (tort claims unrelated to the sale of products were not subject to the contract’s

forum selection clause); Autochoice Unlimited, Inc. v. Avangard Auto Finance, Inc., 9

A.3d 1207, 1212 (Pa.Super. 2010) (the forum selection clause covered non-contract

claims that arose in connection with the contractual relationship); see also John



16 Under Pennsylvania’s rules of contract interpretation, the court must ascertain the intent
of the contracting parties. Commonwealth by Shapiro v. UPMC, 208 A.3d 898, 909 (2019)
(citations omitted). Clear and unambiguous terms are the best reflection of the parties’ intent.
Id. If the terms are ambiguous, meaning they are susceptible to more than one reasonable
interpretation, the court may resort to extrinsic evidence to ascertain their meaning. Id. at
910. The entire contract should be read as a whole, and the interpretation of one provision
cannot annul another. Id. at 911.

                                              14
     Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 15 of 20 PageID #:199




Wyeth & Bro. Ltd. v. CIGNA Intern. Corp., 119 F.3d 1070, 1073 (3d Cir. 1997)

(disputes that “arise in relation to” a contract must have some “logical or causal

connection” to the agreement). This dispute does not arise out of and is not in relation

to the 2014 contract, since Custom Classic could litigate this repair dispute—which

is rooted in a 2006 warranty that predates the master and incentive agreements—

independent of its exclusive requirements relationship with Axalta. The forum

selection clause in the 2014 contract does not apply to this lawsuit. 17

        Axalta’s argument that Custom Classic should have raised its claims as

counterclaims in the earlier litigation similarly fails. Under Federal Rule of Civil

Procedure 13(a), a defendant must raise any claim that 1) exists at the time of

pleading; 2) arises out of the same transaction or occurrence as the opposing party’s

claim; and 3) does not require parties over whom the court does not have jurisdiction.

Burlington Northern R.Co. v. Strong, 907 F.2d 707, 710–11 (7th Cir. 1990). Otherwise



17Because I conclude the scope of the forum selection clause in the 2014 agreement does not
cover this dispute, I do not reach the question of whether the clause is unenforceable. See
Autochoice Unlimited, Inc. v. Avangard Auto Finance, Inc., 9 A.3d 1207, 1215 (Pa.Super.
2010) (a valid forum selection clause may be deemed unenforceable if the clause was induced
by fraud or overreaching; if the clause is so unfair or inconvenient that it will deprive a party
of an opportunity to be heard; or if the clause violates public policy). Axalta’s arguments
about an implied-in-fact contract defense are meritless since Custom Classic only alleges an
express contract between Axalta and Custom Classic, through the oral representations made
by Axalta representatives and the express warranty. See Bricklayers of Western Pennsylvania
Combined Funds, Inc. v. Scott’s Development Co., 90 A.3d 682, 695 (2014) (an implied-in-fact
contract arises when the intention of the parties is not expressed, but an agreement in fact
creating an obligation is implied or presumed from their acts). Because there is no implied-
in-fact contract, Axalta’s argument that this dispute relates to the 2014 contract based on an
implied-in-fact defense fails. Other than its reliance on the forum selection clause, Axalta
offers no argument that the Eastern District of Pennsulvania is more convenient for the
parties or witnesses or that the interests of justice weigh toward transfer. Custom Classic is
here, Williams is here, and Axalta is capable of litigating in this district. Transfer is not
appropriate.

                                               15
     Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 16 of 20 PageID #:200




the claim is barred. Id. at 710. 18 The rule encourages the simultaneous and final

resolution of all claims that arise from a common factual background. Id. (citation

and quotation omitted). To determine whether a claim arises out of the same

transaction or occurrence, the court must consider the totality of the claims, the

nature of the claims, the legal basis for recovery, the law involved, and the respective

factual backgrounds. Id. at 711. Axalta’s earlier lawsuit concerned a different set of

facts: Custom Classic allegedly breached the 2014 exclusive requirements contract

and owed a termination fee and damages. [7-1] at 2–8. Custom Classic’s lawsuit here

concerns a Standox product used in 2006 and the subsequent paint repairs required

years later. [1-1] at 6–13. Axalta fails to show what provisions in the 2014 agreement

apply to this lawsuit about an old, defective product. The claims from each lawsuit

are not logically related. Custom Classic’s claims are not barred under the compulsory

counterclaim rule. 19

        Axalta’s motion to transfer is denied.

        C.    Motion to Dismiss

        Whether Custom Classic’s remaining counts against Axalta survive depends

on whether they state a claim under Federal Rule of Civil Procedure 12(b)(6). To state

a breach of contract claim under Illinois law, a plaintiff must allege a valid and

enforceable contract, performance by the plaintiff, a breach by the defendant, and the


18“The ‘compulsion’ of a compulsory counterclaim is a procedural implementation of the
doctrine of res judicata.” Greene v. U.S. Dept. of Educ., 770 F.3d 667, 670 (7th Cir. 2014).
19Because the claims do not arise out of the same transaction or occurrence, I do not reach
the issue of joining Williams as a third party for purposes of a compulsory counterclaim or
whether Axalta’s compulsory counterclaim argument is procedurally defective.

                                            16
  Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 17 of 20 PageID #:201




resultant injury to the plaintiff. American Remodal & Construction, Inc. v.

Fernandez, 2020 IL App (1st) 192026-U, ¶ 36 (citing Burkhart v. Wolf Motors of

Naperville, Inc. ex rel. Toyota of Naperville, 2016 IL App (2d) 151053, ¶ 14). A valid

and enforceable contract requires an offer, an acceptance, and consideration. Id. ¶ 39

(citing Talbert v. Home Savings of America, F.A., 265 Ill. App. 3d 376, 380 (1994)).

There must be a “meeting of the minds or mutual assent as to the terms of the

contract.” Id. (citing Midland Hotel Corp. v. Reuben H. Donnelley Corp., 118 Ill. 2d

306, 313 (1987)). The “conduct of the contracting parties indicates an agreement to

the terms of the alleged contract.” Id. (citation and quotation omitted). Here, Axalta

representatives expressly stated that Axalta would compensate Custom Classic for

the transportation and repair of the Camaro. [1-1] at 7–8, ¶¶ 13–17. Custom Classic

agreed and repaired the vehicle. [1-1] at 8, ¶¶ 15–16. The complaint alleges that

Axalta, through Williams, established a relationship with Custom Classic and it is

reasonable to infer at this stage that Axalta’s payment was in exchange for

maintaining a positive relationship with Custom Classic. See Doyle v. Holy Cross

Hosp., 186 Ill.2d 104, 112 (1999) (“Consideration consists of some detriment to the

offeror, some benefit to the offeree, or some bargained-for exchange between them.”).

Axalta’s actions were consistent with this agreement—Axalta representatives

inspected the vehicle and coordinated the repair process with Custom Classic

multiple times, including a visit to Custom Classic’s office. [1-1] at 6–8, ¶¶ 10–17.

Custom Classic sufficiently alleges a “meeting of the minds” and a valid and

enforceable contract based on Axalta’s oral representations.



                                         17
  Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 18 of 20 PageID #:202




      To state a breach of express warranty action under the Illinois Uniform

Commercial Code, “the plaintiff must show a breach of an affirmation of fact or

promise that was made a part of the basis of the bargain. Since express warranties

are contractual in nature, the language of the warranty itself is what controls and

dictates the obligations and rights of the various parties.” Hasek v. DaimlerChrysler

Corp., 319 Ill.App.3d 780, 788 (1st Dist. 2001) (citations omitted). Custom Classic

alleges a lifetime warranty between Standox and Custom Classic’s customer but does

not explain how this contract involves the rights and obligations of Custom Classic

and Axalta. [1-1] at 6–7, ¶ 8; [1-1] at 14–15. In the original complaint, Custom Classic

does not allege Axalta is the successor-in-interest to the Standox warranty or that

Custom Classic has a valid assignment of its customer’s rights under the express

warranty. See Collins Co., Ltd., 125 Ill.2d at 507 (to sue for economic loss under an

express warranty, the plaintiff must be the warrantee or have a valid assignment to

be in privity with the warrantor). Custom Classic fails to sufficiently plead a breach

of warranty claim against Axalta.

      Custom Classic’s two remaining fraud claims against Axalta suffer from the

same defects as its fraud claims against Williams. The statements Axalta made

amount to a promise about future conduct, and promissory fraud is not actionable in

Illinois. See Wigod, 673 F.3d at 570. Standing alone, Axalta’s after-the-fact

admissions that Williams’s statements may have been unauthorized or untrue, [1-1]

at 9, ¶¶ 21–22, do not permit a reasonable inference that Axalta knowingly or

recklessly made false statements about compensating Custom Classic for the repair.



                                          18
     Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 19 of 20 PageID #:203




Finally, the fraud Custom Classic alleges under the Illinois Consumer Fraud Act is

not distinct from the conduct underlying its breach of contract claim and therefore

does not constitute a “deceptive act or practice.” Avery, 216 Ill.2d at 169. 20 Custom

Classic fails to state a fraud claim under common law or the Act. All of Custom

Classic’s claims are dismissed except the contract claim. The dismissal is without

prejudice. See Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago and

Northwest Indiana, 786 F.3d 510, 519 (7th Cir. 2015) (“a plaintiff whose original

complaint has been dismissed under Rule 12(b)(6) should be given at least one

opportunity to try to amend [its] complaint before the entire action is dismissed.”).




20 While I do not reach the parties’ other arguments under the Illinois Consumer Fraud Act,
if Custom Classic amends its complaint, it should sufficiently plead how it qualifies as a
consumer or meets the consumer-nexus test under the Act.
                                            19
     Case: 1:20-cv-05079 Document #: 21 Filed: 12/11/20 Page 20 of 20 PageID #:204




V.      Conclusion

        Custom Classic’s motion to remand, [15], is denied and Williams is dismissed

without prejudice. Axalta’s motion to transfer, [5], is denied. Axalta’s motion to

dismiss, [5], is granted in part, denied in part. Standox North America, Inc. is

dismissed with prejudice and the Clerk shall terminate it as a party to the case.

Custom Classic has leave to amend its complaint by January 4, 2021. If an amended

complaint is not filed, the dismissal of Counts II through IV will convert to a dismissal

with prejudice, and the case will proceed on Count I. Axalta’s answer is due by

January 25, 2021, and the parties shall file a status report with a proposed case

schedule on January 25, 2021.



ENTER:

                                                ___________________________
                                                Manish S. Shah
                                                United States District Judge
Date: December 11, 2020




                                           20
